The employer and insurance carrier have appealed from an award of the State Industrial Board in claimant’s favor. The sole question for determination is whether or not the Industrial Board erred in refusing to examine motion pictures of claimant in connection with appellants’ application for a review. During part of the time of questioned disability claimant worked in a chop house in Buffalo. He admitted working there but denied some of the statements of appellants’ witnesses as to the nature of the work and his methods of performing it. Several investigators of appellants testified regarding claimant’s methods of doing his work. Motion pictures of claimant were taken showing him working. These pictures were exhibited before the referee, described by employees of the carrier, and witnessed by certain doctors who testified on behalf of appellants and claimant, respectively. The court is of the opinion that the Industrial Board should have examined the pictures. On the argument this court examined the motion pictures, and in view of the evidence by the doctors descriptive of the pictures no prejudice resulted. However, there is ample medical testimony in the record to support the finding of the Industrial Board as to claimant’s disability and consequently the rights of appellants were not prejudiced by the refusal of the Board to examine the pictures in question. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, Crapser and Heffernan, JJ., concur; McNamee, J., concurs in the result. It is incumbent upon the trier of the facts to receive and consider all admissible and material evidence. And the Board was not justified in refusing to view these pictures after they were received in evidence, although their failure to do so, in this instance, did not constitute reversible error.